                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JOHN MOROZIN                                    :           CIVIL ACTION
                                                    :
      v.                                            :           No. 18-2174
                                                    :
    PHILADELPHIA HOUSING                            :
    AUTHORITY, et al.                               :

                                          MEMORANDUM
Juan R. Sánchez, C.J.                                                              August 13, 2019
           Plaintiff John Morozin, a white former officer of Defendant Philadelphia Housing

Authority’s (PHA) police department, brings this employment action alleging various forms of

employment discrimination and constitutional injuries by the PHA and his former African-

American supervisors, Defendants PHA Police Chief Branville Bard and PHA Vice President of

Human Resources, Joanne Strauss. Defendants now move to dismiss portions of the Amended

Complaint for failure to state a claim pursuant to Federal Rule of Civil Procedure Rule 12(b)(6)

and to strike two paragraphs pursuant to Federal Rule of Civil Procedure 12(f). The Court will

grant Defendants’ Rule 12(b)(6) motion because the challenged claims do not contain enough

detail to establish Morozin’s plausible right to relief, and the motion to strike pursuant to Rule

12(f) because the Amended Complaint contains two immaterial averments.

FACTS 1

           Morozin, a white male, served as an officer in PHA’s police department for an unspecified

length of time (the Amended Complaint does not allege when his career with the department began



1
  The Court takes the facts from Morozin’s Amended Complaint. The pleading’s typographical
errors make decrypting Morozin’s vague, often narrative-less, allegations unnecessarily
burdensome, and fall well below the Court’s expectations. The Court expects better on any and all
future filings.
or ended). 2 He was supervised by Branville Bard, the Police Chief and Public Safety Director of

PHA’s police department, and Joanne Strauss, PHA’s Vice President of Human Relations.

         Prior to Bard’s hiring, Morozin and others reported perceived employment discrimination.

Two individuals, Chief Mitchell and Officer Bullock, were allegedly terminated for their

participation in these reports, and another, Inspector Eskridge, was demoted. 3 It is not clear when

these allegedly retaliatory actions took place, the contours of the disparate treatment opposed, or

the manner of the opposition other than Morozin, Marshall, Bullock, and Eskridge having

“reported” it.

         In March 2016, PHA hired Bard as the Police Chief and Public Safety Director of PHA’s

police department. At some point after his hiring, Bard conducted a physical inspection of PHA’s

police officers and is alleged to have said “more color was needed here.” Am. Compl. ¶ 41. At

some time prior to this, Bard worked as a lieutenant in the Philadelphia Police Department where

he is alleged to have made a similar comment about “darkening things up” in that police

department. Id. ¶ 44. 4 At some point following these comments, it is not clear how soon thereafter,

Bard began using the disciplinary and hiring process to reduce the ranks of white officers in PHA’s

police department.

         Also in March 2016, Bard initiated the termination of two white PHA Officers, Hampshire

(a female) and Jablonski (a male), on the basis they violated departmental policy concerning


2
 Because Defendants only move for partial dismissal, the Court recounts only those allegations
pertinent to the claims or theories at issue.
3
  When referring to persons other than those named as a party to the instant action, the Amended
Complaint fails to consistently provide the names of these individuals, i.e., providing full names
for some persons but not others. Therefore, for purposes of this Memorandum and ease of
reference, the Court will only refer to these parties by their last name.
4
    Morozin does not allege having personally heard these comments.


                                                 2
vehicle pursuits. The Amended Complaint alleges the policy did not exist on the date of the alleged

violation and the basis for Hampshire and Jablonski’s respective terminations was “pretextual for

discrimination,” although the Amended Complaint does not identify the basis for the

discrimination they allegedly suffered. Morozin claims he opposed Hampshire and Jablonski’s

termination but offers no further detail as to when or how. 5

       At some point (the Amended Complaint alleges no date), Bard initiated Morozin’s

termination from the department. The Amended Complaint alleges that Bard testified in the course

of different litigation that Morozin was terminated for “union activity and a loss of confidence.”

Morozin alleges this rationale was pretext, and that he was really fired for opposing employment

discrimination at PHA, engaging in First Amendment protected activity, and rejecting an alleged

sexual advance made by Strauss. 6 Strauss is alleged to have implemented Morozin’s termination.

       Prior to his termination, Morozin alleges he made an internal complaint of employment

discrimination and erroneous wage calculation, and non-payment of wages owed to him. 7 The

substance of this complaint also “included acts of Bard and others at PHA.” Id. ¶ 83. The Amended

Complaint provides no additional detail about this alleged complaint, i.e., its substance, timing, or

the manner in which it was made.



5
  Morozin alleges that, in 2016, he “testified under oath in a lawsuit” involving an African
American officer and the vehicle pursuit policy. He claims his testimony was adverse to PHA and
Bard. It is not clear whether this testimony was related to the terminations of Hampshire and
Jablonski, specifically, or the testimony’s context or content more generally.
6
  Morozin alleges to have filed an EEOC charge as to Strauss’s sexual advance. See Am. Compl.
¶ 92. It is not clear whether this EEOC charge was incorporated in, or related to, Morozin’s
allegation that he filed an EEOC and Pennsylvania Human Relations Commission charge which
referenced “the creation of a hostile work environment, harassment, sex or race discrimination and
retaliation.” Id. ¶ 152-53.
7
 Morozin vaguely alleges he was terminated in “close proximity” to his complaint. See Am.
Compl. ¶ 91.
                                                 3
       On May 23, 2018, Morozin filed the above-captioned case. On July 31, 2018, Defendants

moved to dismiss. Morozin then filed an Amended Complaint on August 22, 2018. Defendants

moved to dismiss the Amended Complaint for failure to state a claim and to strike Paragraphs 96

and 97 of the Amended Complaint on September 6, 2018. On November 8, 2018, the Court heard

oral argument. The matter is now ripe for decision.

DISCUSSION
       Defendants move to dismiss Counts I, III, and IV-VI of the Amended Complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6). To survive a motion to dismiss for failure to state a

claim pursuant to Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible

when the facts pleaded “allow[] the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. In evaluating a Rule 12(b)(6) motion, a court first must

separate the legal and factual elements of the plaintiff's claims. See Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009). The court “must accept all of the complaint's well-pleaded facts

as true, but may disregard any legal conclusions.” Id. at 210-11. The court must then “determine

whether the facts alleged in the complaint are sufficient to show that the plaintiff has a ‘plausible

claim for relief.’” Id. at 211 (quoting Iqbal, 556 U.S. at 679).

       Count I asserts a violation of 42 U.S.C. § 1983, which creates a statutory mechanism for

private individuals to vindicate their constitutional rights. See 42 U.S.C. § 1983; Albright v. Oliver,

510 U.S. 266, 271 (1994) (“Section 1983 is not itself a source of substantive rights, but merely

provides a method for vindicating federal rights elsewhere conferred.” (internal quotations

omitted)). In pertinent part, 42 U.S.C. § 1983 states:



                                                  4
        Every person who, under color of any statute, ordinance, regulation, custom, or
        usage, of any State or Territory or the District of Columbia, subjects, or causes to
        be subjected, any citizen of the United States or other person within the jurisdiction
        thereof to the deprivation of any rights, privileges, or immunities secured by the
        Constitution and laws, shall be liable to the party injured in an action at law, suit in
        equity, or other proper proceeding for redress . . . .

        To prevail on his § 1983 claims, Morozin must produce evidence that “a person acting

under color of state law engaged in conduct that violated a right protected by the Constitution or

laws of the United States.” Morrow v. Balaski, 719 F.3d 160, 165-66 (3d Cir. 2013). In evaluating

a § 1983 claim, a court must first “identify the exact contours of the underlying right said to have

been violated.” Id. at 166 (quoting Nicini v. Morra, 212 F.3d 798, 806 (3d Cir. 2000) (en banc)).

The Court must then “determine whether the plaintiff has alleged a deprivation of a constitutional

right at all.” Id.

        To hold a municipality liable under § 1983 for the conduct of its employees, the plaintiff

must satisfy the standard established in Monell v. Department of Social Services, 436 U.S. 658,

691 (1978). Under Monell, a local government may be held liable under § 1983 “when execution

of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or

acts may fairly be said to represent official policy,” causes the violation of a constitutional right. 8

Id. at 694. A Monell claim requires a plaintiff to establish “(1) she possessed a constitutional right

of which she was deprived; (2) the municipality had a policy; (3) the policy ‘amounted to deliberate

indifference’ to the plaintiff’s constitutional right; and (4) the policy was the ‘moving force behind

the constitutional violation.’” Vargas v. City of Phila., 783 F.3d 962, 974 (3d Cir. 2015) (quoting



8
  “Policy is made when a ‘decisionmaker possessing final authority to establish municipal policy
with respect to the action issues an official proclamation, policy, or edict.” Andrews v. City of
Phila., 895 F.2d 1469, 1480 (3d Cir. 1990). A custom may be established based on practices of
state officials that, while not authorized by law, are “‘so permanent and well settled’ as to virtually
constitute law.” Id. (quoting Monell, 436 U.S. at 690).

                                                   5
City of Canton v. Harris, 489 U.S. 378, 389-91 (1989)). “Deliberate indifference is a stringent

standard of fault, requiring proof that a municipal actor disregarded a known or obvious

consequence of its action.” Id. (quoting Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S.

397, 410 (1997)).

       Here, Morozin claims PHA had a policy or custom of retaliating against PHA employees

for exercising their First Amendment rights to free speech. The parties dispute whether the

Amended Complaint adequately pleads a deprivation of Morozin’s right to free speech under the

First Amendment. To demonstrate such a deprivation, a plaintiff must allege (A) that the activity

in question is protected by the First Amendment, and (B) that the protected activity was a

“substantial factor” in the alleged retaliatory action. Hill v. Borough of Kutztown, 455 F.3d 225,

241 (3d Cir. 2006. Whether speech is protected is a question of law, but whether that speech

motivated the retaliatory action is question of fact. Hill, F.3d at 241 (citing Curinga v. City of

Clairton, 357 F.3d 305, 310 (3d Cir. 2004)).

       In this Circuit, a public employee’s speech is protected by the First Amendment when

       (1) in making it, the employee spoke as a citizen, (2) the statement involved a matter
       of public concern, and (3) the government employer did not have ‘an adequate
       justification for treating the employee differently from any other member of the
       general public’ as a result of the statement he made.

Id. at 241-42 (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)). Defendants argue the

Amended Complaint fails to allege statements involving matters of public concern. Instead, they

claim, Morozin’s statements consisted of unactionable complaints about issues related to his work

place. Morozin responds by asserting his speech is protected under Lane v. Franks, 573 U.S. 228

(2014), which held that a public employee’s truthful testimony at trial was speech as a private

citizen and, because its subject concerned corruption, touched on a matter of public concern.




                                                 6
          The Court will grant Defendants’ motion as to Count I. Although Morozin includes

generalized descriptions of certain types of speech which might, theoretically, be protected, he has

failed to allege adequate details about the statements forming the basis of his claim. See Am.

Compl. ¶¶ 48, 52, 58-59, 75, 99, 126. 9 For example, he claims to have “opposed perceived

employment discrimination at PHA,” but does not identify what he said, when he said it, or to

whom he spoke. See, e.g., id. ¶ 58. He also claims to have joined in others’ opposition to race

discrimination, but, again, offers no detail as to this claim. See, e.g., id. ¶ 59 (“The Plaintiff aided

other PHA employees [opposed to] perceived employment discrimination, and he cooperated in

PHA investigations of employment discrimination.”). In light of this pervasive deficiency, the

Court cannot adequately appraise whether the speech alleged is protected by the First Amendment,

and, to the extent the Morozin invites the Court to determine whether speech in certain contexts is

categorically protected, the Court declines given the fact-sensitive nature of a First Amendment

inquiry. See, e.g., De Ritis v. McGarrigle, 861 F.3d 441, 453 (3d Cir. 2017) (“[T]he line between

citizen speech and employee speech varies with each case’s circumstances.”); Gorum v. Sessoms,

561 F.3d 179, 187 (3d Cir. 2009) (“Whether an employee’s speech addresses a matter of public

concern must be determined by the content, form, and context of a given statement.”).



9
    In full, paragraph 126 states:

          Straus and Bard retaliated against Plaintiff for the association and for Plaintiff’s
          protected activities. Viz, opposing employment discrimination; speaking out on a
          public matters, oppose employment discrimination by public entities and public
          employer, filing a charge of employment discrimination with the EEOC and PA
          Human Retaliations Commission; further, association with a Union, union
          members, and union activity; pursue arbitration for and on a grievance with PHA,
          which is a governmental entity., and make a complaint if errors in calculating wages
          and not paying for services provided to PHA.

Am. Compl. ¶ 126 (sic throughout).

                                                   7
       Morozin comes closest to alleging protected speech with respect to his allegation that he

provided deposition testimony in a lawsuit concerning a “[vehicle] pursuit by an African-American

PHA officer.” Am. Compl. ¶ 85. He alleges the testimony he provided was “truthful” and “adverse

to PHA and Bard.” Id. ¶ 86. While these allegations are likely sufficient to establish Morozin spoke

as private citizen, see Lane, 573 U.S. at 238, they are too vague to establish the substance of his

testimony touched upon a matter of public concern, see De Ritis, 861 F.3d at 455 (“Whether an

employee’s speech addresses a matter of public concern must be determined by the content, form,

and context of a given statement.”). As a result, the Court finds Morozin has failed to adequately

allege protected speech, which in turn precludes him from stating a claim for First Amendment

retaliation as well as showing a deprivation of his rights for purposes of his Monell claim.

Accordingly, the Court will dismiss Count I in its entirety.

       The Court next turns to Counts III and VI, which allege employment discrimination in

violation of Title VII of the Civil Rights Act of 1964 (Title VII) and the Pennsylvania Human

Relations Act (PHRA), respectively. Title VII is a federal civil rights statute prohibiting

discrimination in employment “because of” an individual’s “race, color, religion, sex, or national

origin.” 28 U.S.C. § 2000e-2. The PHRA similarly prohibits discrimination in employment

“because of the race, color, religious creed, ancestry, age, sex, national origin or non-job-related

handicap or disability or the use of a guide dog or support animal.” 43 P.S. § 955(a). Defendants

seek to dismiss each Count to the extent they allege a hostile work environment claim on the

grounds that Morozin has failed to allege severe and pervasive harassment sufficient to alter the




                                                 8
terms and conditions of his employment. 10 Because the Court agrees, it will grant the motion as

to both counts. 11

        Harassment based on a protected characteristic is actionable when it is “so severe or

pervasive as to alter the conditions of [the victim’s] employment and create an abusive work

environment.” Faragher v. City of Boca Raton, 524 U.S. 775, 786 (1998) (alteration in original)

(citation and internal quotation marks omitted). To prevail on a hostile work environment claim, a

plaintiff must establish (1) he suffered intentional discrimination because of a protected

characteristic, (2) the discrimination was severe or pervasive, (3) the discrimination detrimentally

affected him, (4) the discrimination would have detrimentally affected a reasonable person in like

circumstances, and (5) a basis for respondeat superior liability. Mandel v. M & Q Packaging Corp.,

706 F.3d 157, 167 (3d Cir. 2013). “Simple teasing, offhand comments, and isolated incidents

(unless extremely serious) will not amount to discriminatory changes in the terms and conditions

of employment.” Faragher, 524 U.S. at 788.

        Morozin has failed to allege he suffered severe or pervasive harassment during the course

of his employment that led to a material change in its terms or conditions. Notably, Morozin’s

allegations either concern the suspension and termination of PHA employees other than Morozin




10
   Title VII and the PHRA are construed “consistently.” Scheidemantle v. Slippery Rock Univ.
State Sys. of Higher Educ., 470 F.3d 535, 539 n.5 (3d Cir. 2006).
11
   Defendants also move to dismiss Count III insofar as it brings claims against Bard and Strauss
in their individual capacities on the basis that Title VII applies to employers, and not individual
employees. At oral argument, Morozin’s counsel conceded this aspect of Defendants’ motion.
Therefore, the Court will dismiss Count III to the extent it seeks to hold Bard and Strauss liable as
individuals under Title VII. Morozin will not be granted leave to amend because no amendment
could cure the deficiency at issue here. See Sheridan v. E.I. DuPont de Nemours and Co., 100 F.3d
1061, 1077-78 (3d Cir. 1996) (finding “Congress did not intend to hold individual employees liable
under Title VII”).


                                                 9
without alleging any relationship to him, see Am. Compl. ¶ 172(a), 12 collective bargaining between

PHA and Morozin’s union without any nexus with Morozin’s hostile work environment claim, see

id. ¶ 172(d), or stem from his termination, see id. ¶ 172 (b)-(c), (e). 13 These allegations are

insufficient to state a hostile work environment claim.


12
   Reprisals against third parties are actionable under a Title VII retaliation theory. See Thompson
v. N. Am. Stainless, LP, 562 U.S. 170, 174 (2011) (“We think it obvious that a reasonable worker
might be dissuaded from engaging in protected activity if she knew that her fiancé would be
fired.”). Assuming the same kind of conduct is actionable under a hostile work environment theory
a proposition for which Morozin cites no authority, Morozin’s averment is still inadequate. In
Thompson the Supreme Court declined to identify “a fixed class of relationships for which third-
party reprisals are unlawful,” id. at 175, but made clear that a plaintiff must allege some kind of
relationship, see id. (noting the termination of a “close family member” will “almost always”
suffice and “inflicting a milder reprisal on a mere acquaintance will almost never do so”). Here,
Morozin’s allegation that PHA “suspended without pay and terminated others associating with the
Plaintiff” is insufficient because it offers no detail about the relationship between Morozin and the
others who suffered the reprisal, other than that they were “associating” with Morozin. Am.
Compl. ¶ 172(a).
13
     In full, Paragraph 172 of the Amended Complaint states:

         Defendants Bard and Strauss in the presence of Plaintiffs’ co-workers harassed and
         created a hostile work environment in violation of Title VII (42 USC 2000e) and
         the PHRA (43 P.S. § 951-963 et seq.) by taking the following material adverse
         employment action against the plaintiff and those that associated with the Plaintiff,
         such as coworkers, which action the totality of created a discriminatory hostile work
         environment and is illegal harassment or retaliation in employment:

                 a)     Suspended without pay and terminated others associating with the
                        Plaintiff.
                 b)     Denied pre-termination Loudermill hearing process.
                 c)     Denied adequate or meaningful post-hearing process.
                 d)     Would not bargain in good faith or in accord with law. For example,
                        PHA and Bard threatened or coerced Plaintiff’s union, including its
                        President. Bard said the Collective Bargaining Contract for a new
                        police officer would continue to include the residency requirement
                        that the union and existing PHA police officers sought removed, so
                        they could live outside the City of Philadelphia and remain
                        employed with PHA. Bard said he and PHA would not bargain or
                        agree to remove the residency requirement unless all arbitrations
                        were stopped and ended.
                 e)     Following termination, and even before discharge, the plaintiffs’
                        pay was not paid in full, his pay was not calculated correctly, and
                                                  10
       With respect to Morozin’s allegations stemming from his terminations, the Amended

Complaint raises issues analogous to those considered in Roberts v. Health Partners Plans, Inc.,

No. 17-0297, 2017 WL 3310691, at *5 (E.D. Pa. Aug. 3, 2017). In that matter, the court considered

whether the plaintiff stated a hostile work environment claim based on her termination and a denial

of a claimed benefit. Id. The Court dismissed the claim, finding that “termination itself is not

harassing conduct, and while it can be an instance of disparate treatment, it does not create a hostile

work environment because it eliminates the existence of the work environment all together.” Id.

(emphasis in original). As to the denial of the claimed benefit, the court considered it to be an

“isolated instance,” which must meet the “‘extremely serious’ severity threshold in order to be

actionable.” Id. Having failed to establish that the denial was “[so] extreme as to amount to a

change in the terms and conditions of employment,” the Court dismissed the claim. Id. (quoting

Castleberry v. STI Grp., 863 F.3d 259, 264 (3d Cir. 2017)).

       The allegations in the Amended Complaint are similar. Here, Morozin’s allegations are

either irrelevant, or stem directly from his termination. Because termination ends the work

environment altogether, it cannot, itself, be considered harassing. See id. Although the Third

Circuit Court of Appeals has not expressly adopted this position, the Court’s decision accords with

Roberts and the persuasive authority from outside this Circuit collected by Roberts. See id. at *5

n.4 (collecting cases). This common-sense view also accords with National Railroad Passenger

Corporation v. Morgan, in which the Supreme Court recognized a difference, at least for statute

of limitations purposes, between a discrete act of discrimination, such as termination, and a hostile

work environment claim, which, by its “very nature involves repeated conduct.” 536 U.S. 101,




                       the pay and benefits attendant to the PHA employment as a PHA
                       police officer ended.
                                                  11
114-15 (2002). As a result, the Court finds that the Amended Complaint fails to state a claim for

a hostile work environment.

       In opposition to Defendant’s motion to dismiss, Morozin raises a number of meritless

arguments based on what appears to be a misperception of Defendants’ motion. Defendants do

not, as Morozin intimates, dispute that Morozin suffered an adverse tangible employment action,

nor could they as Morozin clearly alleges he was terminated. See, e.g., Am. Compl. ¶ 151. Rather,

Defendants argue, and the Court agrees, that the Amended Complaint fails to allege any harassing

conduct which preceded Morozin’s separation from the work environment. Morozin’s citation to

authority which stands for the settled proposition that allegations of a constructive discharge can

suffice to state a hostile work environment claim is therefore unresponsive and cannot save his

inadequately pleaded claims. 14 Thus, the Court will dismiss Counts III and VI of the Amended

Complaint to the extent they assert a hostile work environment claim under Title VII or the PHRA.

       The Court next considers Counts III and VI to the extent they assert a retaliation claim. To

make a prima facie case of retaliation under Title VII and the PHRA, a plaintiff must allege that

“(1) [he] engaged in activity protected by Title VII; (2) the employer took an adverse employment

action against [him]; and (3) there was a causal connection between [his] participation in the

protected activity and the adverse employment action.” Moore v. City of Phila., 461 F.3d 331, 340-

41 (3d Cir. 2006); see also Ahern v. Research Tech., Inc., 183 F. Supp. 3d 663, 670 (E.D. Pa.




14
   Morozin cites Pa. State Police v. Suders, 542 U.S. 129 (2004), Suppan v. Dadonna, 203 F.3d
228, 234-35 (3d Cir. 2000), and Riding v. Kaufmann’s Dep’t Store, 220 F. Supp. 2d 442, 463
(W.D. Pa. 2002)—each of which touches on constructive discharge. Morozin also cites Robinson
v. City of Pittsburgh, 120 F.3d 1286, 1300 (3d Cir. 1997) and the Third Circuit Model Jury
Instructions for hostile work environment claims. However, Robinson is unhelpful because it
concerned quid pro quo sex discrimination and was later abrogated, see Burlington N. & Santa Fe
Ry. Co. v. White, 548 U.S. 53 (2006), and “the Model Instructions are not binding on . . . any
court.” United States v. Maury, 695 F.3d 227, 259 (3d Cir. 2012).
                                                12
2016). The Court will grant the motion to dismiss on Counts III and IV because the Amended

Complaint fails to adequately plead protected activity and a causal connection between such

activity and an adverse employment action.

       Protected activity falls into two categories: (A) participation in certain Title VII

proceedings, and (B) opposition to employment discrimination. See 42 U.S.C. § 2000e-3(a)

(making it unlawful for an employer “to discriminate against of his employees . . . because he has

opposed any practice made an unlawful employment practice by this subchapter, or because he

has made a charge, testified, assisted, or participated in an investigation, proceeding, or hearing

under this subchapter.”); see also 43 P.S. § 955(d). Conduct protected by Title VII includes

“informal protests of discriminatory employment practices, including making complaints to

management, writing critical letters to customers, protesting against discrimination by industry or

society in general, and expressing support of co-workers who have filed formal charges.” Barber

v. CSGB Distrib. Servs., 68 F.3d 694, 702 (3d Cir. 1995) (quoting Sumner v. United States Postal

Serv., 899 F.2d 203, 209 (2d Cir. 1990)).

       Here, the Amended Complaint vaguely asserts Morozin opposed employment

discrimination, assisted others in their opposition to employment discrimination, and participated

in union activities designed to oppose employment discrimination. See Am. Compl. ¶¶ 48, 51, 52,

58-59, 75, 82-83, 150. However, the pleading is silent as to how Morozin went about this

opposition, leaving the Court and Defendants to guess as to the means and manner of his alleged

opposition, and thus his entitlement to Title VII protections. Although the applicable pleading

standard is generous, it is not so generous as to relieve him of his obligations to include at least

some detail about his claims. See Santiago v. Citywide Cmty. Counseling Servs., Inc., No. 13-

2114, 2013 WL 4051223, at *3 (E.D. Pa. Aug. 12, 2013) (noting that the Third Circuit has found



                                                13
Title VII complaints sufficient where the plaintiff “pleaded how, when and where the alleged

discrimination occurred.”). Morozin has not done so with respect to the allegedly protected activity

and Counts III and VI will, therefore, be dismissed on that basis.

       Even assuming Morozin alleged a protected activity, Counts III and VI nevertheless fail

because Morozin has not pled detail sufficient to support an inference that any protected activity

he claims to have engaged in was causally related to an adverse employment action he suffered.

Temporal proximity between the protected activity and adverse employment action is sufficient to

establish causation only where it is “unusually suggestive.” Leboon v. Lancaster Jewish Cmty. Ctr.

Ass’n, 503 F.3d 217, 232-33 (3d Cir. 2007). Where it is not, the Court must consider whether there

are allegations of “intervening antagonism or retaliatory animus, inconsistencies in the employer’s

articulated reasons for terminating the employee, or any other evidence in the record to support

the inference of retaliatory animus.” Id. at 232-33 (citing Farrell v. Planters Lifesavers Co., 206

F.3d 271, 279-81 (3d Cir. 2000)).

       The Amended Complaint fails to raise an inference of causation. As an initial matter, the

Amended Complaint is devoid of any dates for the legally significant conduct, which makes it

impossible for the Court to determine whether the temporal proximity of his alleged protected

activity and his termination is “unusually suggestive.” For example, Morozin claims to have

reported employment discrimination to Strauss in her capacity as PHA’s Vice President of Human

Resources, see Am. Compl. ¶ 53, but does not explain when he did so. Similarly, he alleges he

opposed the allegedly discriminatory treatment of two PHA officers, but, again, fails to identify

when he did or how he did. See Am. Compl. ¶ 75. As to his EEOC complaints (it is not clear how

many Morozin may have filed), the Amended Complaint suggests that he filed a charge prior to

his termination but does not allege how much time elapsed between whatever charges he filed and



                                                14
his termination. See Am. Comp. ¶¶ 92-93, 152. In fact, the Amended Complaint does not allege a

termination date at all. At best, Morozin alleges his termination came in “close proximity” to his

protected activity. Id. ¶ 91. However, having failed to allege any dates, the Court rejects this bald

legal conclusion. See Fowler, 578 F.3d at 210-11; Oberdorf v. Penn Vill. Facility Operations, LLC,

No 15-1880, 2016 WL 1752732, at *4 (M.D. Pa. May 3, 2016) (dismissing complaint where

plaintiff “[did] not provide any dates of his complaints or even the date of his termination”).

       Morozin’s failure to plead temporal proximity is not, however, dispositive. As noted above,

where the temporal proximity of protected activity and an adverse employment action is not

unusually suggestive, the Court must analyze the Amended Complaint as a whole. See Leboon,

503 F.3d at 232-33. Of particular importance here, the Court “may look to the intervening period

[between complaint and adverse action] for . . . circumstantial evidence [of a causal connection],

such as inconsistent reasons given by the employer for terminating the employee or the employer’s

treatment of other employees, that give rise to an inference of causation when considered as a

whole.” Marra v. Phila. Housing Auth., 497 F.3d 286, 302 (3d Cir. 2007) (internal citations

omitted). As with much of the rest of the Amended Complaint, there is simply too little detail. At

best, it features legal conclusions—which the Court need not accept, see Iqbal, 556 U.S. at 678—

that individuals other than Morozin were fired or demoted after “oppos[ing] the perceived

employment discrimination.” Am. Compl. ¶ 54; see id. ¶ 55 Again, the Court is mindful of the

lenient standard of review applicable to Morozin’s Amended Complaint, but Morozin’s failure to

include more than the most general of allegations does not clear even this low bar. As a result,

Counts III and VI are dismissed to the extent they assert retaliation claims.

       The Court next considers Counts IV and V of the Amended Complaint, which allege

retaliation claims under the federal Fair Labor Standards Act (FLSA) and the Pennsylvania Wage



                                                 15
Payment and Collective Law (WPCL), respectively. 15 See 29 U.S.C. § 215(a)(3). The FLSA makes

it unlawful for any person:

       To discharge or in any other manner discriminate against any employee because
       such employee has filed any complaint or instituted or caused to be instituted any
       proceeding under or related to this chapter, or has testified or is about to testify in
       any such proceeding, or has served or is about to serve on an industry committee.

29 U.S.C. § 215(a)(3). To state a prima facie case of FLSA retaliation, the plaintiff must plead that

“(1) the plaintiff engaged in protected activity, (2) the employer took an adverse employment

action against him, and (3) there was a causal link between the plaintiff’s protected action and

employer’s adverse action.” Preobrazhenskaya v. Mercy Hall Infirmary, 71 F. App’x 936, 939 (3d

Cir. 2003) (citing Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997)).

       The Amended Complaint offers no additional details beyond the mere recitation of the

elements of Morozin’s claim. More specifically, all Morozin alleges is that he “made a complaint

that his pay was not calculated correctly and he was not paid as required by law,” Am. Compl.

¶ 192, “the defendant employer discharged the plaintiff after the complaint the pay was

miscalculated,” id. ¶ 193, and PHA “terminated the plaintiff within days of the complaint,” id.

¶ 194. These barebones allegations do not establish a plausible right to relief. Most

problematically, the lack of detail as to the nature of Morozin’s internal complaint, i.e., when, how,

or to whom it was made frustrates this Court’s ability to determine whether it supports the inference

that a “reasonable, objective person would have understood the employee to have put the employer

on notice of an assertion of rights.” Kasten v. Saint-Gobain Performance Plastics, 563 U.S. 1, 14




15
  In the Amended Complaint, Count IV also asserts a claim for miscalculated wages under the
FLSA. However, at oral argument and in his opposition to Defendants’ motion to dismiss, Morozin
indicated he seeks to recover only for retaliation under the FLSA in Count IV and WPCL in Count
V. Accordingly, the Court will treat Counts IV and V as retaliation claims.


                                                 16
(2011). As a result, the Court will dismiss Count IV for failure to state a claim for which relief

may be granted.

       The Court will also grant Defendants’ motion to dismiss Count V of the Amended

Complaint, which alleges retaliation in violation of the WPCL. Morozin’s claim fails on this Count

because the WPCL does not contain an anti-retaliation provision. See Sondesky v. Cherry

Scaffolding, Inc., No. 16-5667, 2017 WL 3873578, at *3 (E.D. Pa. Sept. 5, 2017) (citing

Donaldson v. Informatica Corp., 792 F. Supp. 2d 850 (W.D. Pa. 2011) and Pease v. Faro Techs.,

No. 15-3586, 2016 WL 705240 (E.D. Pa. Feb. 22, 2016)). However, the Court will dismiss his

claim without prejudice to reassertion as one for wrongful discharge. See Cuthie v. J&J Material

Handling Sys., Inc., No. 10-555, 2011 WL 13213861, at *2 (M.D. Pa. Mar. 15, 2011) (permitting

amendment pursuant to Federal Rule of Civil Procedure 15 after finding “that a wrongful discharge

claim premised on a termination in retaliation for filing a Pa WPCL claim may be asserted on

grounds of public policy”).

       Finally, the Court turns to Defendants’ motion pursuant to Rule 12(f) and will grant

Defendants’ request to strike Paragraphs 96 and 97, each of which concern the discovery conduct

of PHA’s counsel—who are not counsel in this matter—during the course of a separate litigation.

Federal Rule of Civil Procedure 12(f) vests the Court with the authority to strike “redundant,

immaterial, impertinent, or scandalous matter” from a pleading. The bar for relief pursuant to Rule

12(f) is high and striking is disfavored unless it is clear a movant is entitled to relief. See Koepke

v. Allstate Vehicle & Prop. Ins. Co., No. 16-4633, 2016 WL 6838429, at *2 (E.D. Pa. Nov. 21,

2016) (noting Rule 12(f) motions “are not favored and usually will be denied unless allegations

have no possible relation to the controversy and may cause prejudice to one of the parties, or if the

allegations confuse the issues of the case”).



                                                 17
        At issue here are two paragraphs of the Amended Complaint in which Morozin alleges

that PHA’s counsel in a separate matter were initially reluctant to produce transcript of the

deposition of Bard in yet a third action, but ultimately turned the transcripts over in July, 2018.

See Am. Compl. ¶ 96-97. Morozin claims these two averments are relevant to his retaliation and

hostile work environment claims. The Court is not persuaded. Morozin has not cited any authority

establishing the relevance of a defendant’s counsel’s initial refusal to turn over a deposition

transcript, which it ultimately produced, in a separate litigation to a claim for retaliation or

harassment, much less where, as here, there is no averment the plaintiff was even aware of the

deposition, its content, or the dispute over its production. As a result, the Court finds Paragraphs

96 and 97 are immaterial to the Amended Complaint, and will strike them pursuant to Rule 12(f).

CONCLUSION

       For the reasons stated above, the Court will grant Defendants’ motion pursuant to Rule

12(b)(6), and dismiss Counts I, IV, and V in their entireties without prejudice, Count III to the

extent it is brought against Bard and Strauss in their individual capacities with prejudice, and

Counts III and VI to the extent they assert hostile work environment and retaliation claims without

prejudice. The Court will also grant Defendants’ motion to strike Paragraphs 96 and 97 pursuant

to Rule 12(f).

       An appropriate order follows.


                                           BY THE COURT:


                                           /s/ Juan R. Sánchez
                                           Juan R. Sánchez, C.J.




                                                18
